  Case 14-32061         Doc 54     Filed 12/17/18 Entered 12/17/18 12:45:03              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-32061
         MARISELA HERNANDEZ

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/31/2014.

         2) The plan was confirmed on 02/11/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/06/2018.

         6) Number of months from filing to last payment: 50.

         7) Number of months case was pending: 52.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $2,175.00.

         10) Amount of unsecured claims discharged without payment: $53,847.12.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-32061       Doc 54        Filed 12/17/18 Entered 12/17/18 12:45:03                      Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $67,257.36
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                    $67,257.36


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $2,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $3,002.30
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $5,002.30

Attorney fees paid and disclosed by debtor:                 $1,500.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
AMERICAN EXPRESS                 Unsecured      6,300.00       6,431.78         6,431.78      6,431.78         0.00
CAP1                             Unsecured           0.00           NA               NA            0.00        0.00
CAP1                             Unsecured           0.00           NA               NA            0.00        0.00
CAPITAL ONE NA                   Unsecured           0.00      2,034.27         2,034.27      2,034.27         0.00
CHASE BANK USA                   Unsecured     12,988.00            NA               NA            0.00        0.00
CHASE BANK USA                   Unsecured      5,870.00            NA               NA            0.00        0.00
CHASE BANK USA                   Unsecured      1,866.00            NA               NA            0.00        0.00
CHASE BANK USA                   Unsecured           0.00           NA               NA            0.00        0.00
CHASE BANK USA                   Unsecured           0.00           NA               NA            0.00        0.00
Comenity Bank                    Unsecured           0.00           NA               NA            0.00        0.00
COMENITY BANK                    Unsecured           0.00           NA               NA            0.00        0.00
DSNB MACYS                       Unsecured           0.00           NA               NA            0.00        0.00
EXPRESS                          Unsecured           0.00           NA               NA            0.00        0.00
FIFTH THIRD BANK                 Unsecured           0.00           NA               NA            0.00        0.00
FIFTH THIRD MTG CO               Unsecured      3,815.00            NA               NA            0.00        0.00
FIFTH THIRD MTG CO               Secured      159,000.00    161,814.33       161,814.33            0.00        0.00
GECRB                            Unsecured           0.00           NA               NA            0.00        0.00
GECRB                            Unsecured           0.00           NA               NA            0.00        0.00
ISAC                             Unsecured            NA         850.89           850.89        850.89         0.00
KOHLS                            Unsecured      1,973.00            NA               NA            0.00        0.00
NISSAN MOTOR ACCEPTANCE CORP     Unsecured     24,557.00            NA               NA            0.00        0.00
NISSAN MOTOR ACCEPTANCE CORP     Secured       23,135.00     47,162.69        47,162.69      47,162.69    3,780.62
REPRODUCTIVE MEDICINE INSTITUT   Unsecured      1,934.12            NA               NA            0.00        0.00
ROGERS & HOLLAND                 Unsecured      1,499.00            NA          1,994.81      1,994.81         0.00
ROGERS & HOLLAND                 Secured              NA       1,994.81         1,994.81           0.00        0.00
SALLIE MAE                       Unsecured         388.00           NA               NA            0.00        0.00
SALLIE MAE                       Unsecured         225.00           NA               NA            0.00        0.00
SALLIE MAE                       Unsecured         172.00           NA               NA            0.00        0.00
SALLIE MAE                       Unsecured          59.00           NA               NA            0.00        0.00
SAMS CLUB                        Unsecured           0.00           NA               NA            0.00        0.00
SAMS CLUB                        Unsecured           0.00           NA               NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-32061       Doc 54     Filed 12/17/18 Entered 12/17/18 12:45:03                   Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim         Claim        Claim         Principal       Int.
Name                             Class    Scheduled      Asserted     Allowed          Paid          Paid
SAMS CLUB                     Unsecured           0.00           NA             NA           0.00        0.00
SEARS/CBNA                    Unsecured           0.00           NA             NA           0.00        0.00
SYNCB                         Unsecured           0.00           NA             NA           0.00        0.00
Syncb/Walmart                 Unsecured           0.00           NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                           Claim          Principal                 Interest
                                                         Allowed              Paid                     Paid
Secured Payments:
      Mortgage Ongoing                              $161,814.33             $0.00                   $0.00
      Mortgage Arrearage                                  $0.00             $0.00                   $0.00
      Debt Secured by Vehicle                        $47,162.69        $47,162.69               $3,780.62
      All Other Secured                               $1,994.81             $0.00                   $0.00
TOTAL SECURED:                                      $210,971.83        $47,162.69               $3,780.62

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                 $0.00               $0.00
       Domestic Support Ongoing                            $0.00                 $0.00               $0.00
       All Other Priority                                  $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                            $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                          $11,311.75        $11,311.75                    $0.00


Disbursements:

         Expenses of Administration                        $5,002.30
         Disbursements to Creditors                       $62,255.06

TOTAL DISBURSEMENTS :                                                                      $67,257.36




UST Form 101-13-FR-S (09/01/2009)
  Case 14-32061         Doc 54      Filed 12/17/18 Entered 12/17/18 12:45:03                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/17/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
